     Case: 1:19-cv-06374 Document #: 28 Filed: 02/26/20 Page 1 of 1 PageID #:228

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Zachary Vergara
                                   Plaintiff,
v.                                                      Case No.: 1:19−cv−06374
                                                        Honorable Gary Feinerman
Nintendo of America Inc.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 26, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 4/8/2020 at 9:00 a.m. Argument held on Defendant's motion to compel
arbitration [16].Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
